internal_revenue_service number release date index number ------------------------------------------------------------ --------------------------- ------------------------------------------- ------------------------- ----------------------------- - - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-107595-06 date date trust date decedent spouse date state daughter daughter a accountant date b c law firm drafting attorney state court -------------------------------------- ---------------------------------------------- ------------------ ------------------------------- ------------------------------- --------------------------- ------------- ------------------------- ------------------------------------ ----------- ------------------- -------------------------- ------------- ----------- -------------------------------------------------------------- ------------------------------------------------------------------------ - ---------------- --------------------- -------------------------------------------------------------- ----------------------------------------------------------------- ------------------------------------- --------------------------------------------------------------- state statute ------------------------------------------------------------------------------------------------------------------ state statute -------------------------------------------------------------- ----------------------------------------------------------------------- plr-107595-06 cite ------------------------------------------------------------------------------------------------------------ cite -------------------------------------------------------------- ----------------------------------------------------------------- ------- --------------------------------------------------------------- cite ------------------------------------------ -------------------------------------------------- ------------------------------------------------------- ----------- d dear ---------- this responds to your representative’s letter dated date requesting rulings on the income gift and generation-skipping_transfer gst tax consequences of the proposed reformation of trust and division of a subtrust facts the facts and representations submitted are summarized as follows on date decedent and spouse created trust a revocable_trust on date decedent died a resident of state whereupon trust became irrevocable decedent was survived by spouse daughter daughter and grandchildren pursuant to article of trust spouse is currently serving as the sole trustee of trust article of trust provides that after the death of the predeceased spouse the trustee shall divide the trust estate into three trusts the survivor's trust to consist of one-half the community_property and all of the separate_property of the surviving_spouse the marital trust to consist of the smallest amount necessary to reduce to zero the federal estate_tax payable as a result of the death of the predeceased spouse and the exemption trust to consist of the balance of the trust estate article sec_5 of trust contains the provisions of the marital trust subsections b and c of article sec_5 of trust provide for distributions of income and principal to the surviving_spouse during her lifetime subsection d of article sec_5 of trust provides with respect to the marital trust estate that on the death of the surviving_spouse the trustees shall hold in trust the sum of dollar_figurea for each of the trustors’ then living grandchildren so long as a grandchild is under age thirty years the trustees shall pay to or apply for the benefit of said grandchild as much of the net_income and principal of the trust as the trustees in the trustees’ discretion deem necessary for his or her proper support care maintenance and education when a grandchild reaches the age of thirty plr-107595-06 years the trustees shall distribute the grandchild’s remaining trust estate free of trust the trustees shall distribute the balance of the trust estate to the trustors’ children daughter and daughter share and share alike or to the survivor of them provided that if any of said children do not survive distribution of the trust and leave living issue the share of the predeceased child shall go to his or her issue by right of representation however if a part of that balance would otherwise be distributed to a person for whose benefit a_trust is then being administered under this instrument that part shall instead be added to that trust article sec_5 subsection e of trust provides for the distribution of the marital trust estate in the event the trustors and all of their issue are deceased before full distribution of the trust estate article section of trust contains the provisions of the exemption trust subsections b and c of article section of trust provide for distributions of income and principal to the surviving_spouse during her lifetime upon the death of the surviving_spouse subsection d of article section of trust incorporates by reference subsections d and e of article sec_5 of trust article of trust provides that if any beneficiary to whom the trustees are directed to distribute any share of trust principal is under the age of thirty years when the distribution is to be made his or her share shall vest in interest in him or her indefeasibly but the trustees shall continue to hold it as a separate trust until the beneficiary reaches that age in the meantime the trustees shall use for the beneficiary’s benefit so much of the income and principal as the trustees determine to be required in addition to his or her other income from all sources known to the trustees for his or her reasonable health support comfort and education and adding any excess income to principal at the discretion of the trustees spouse hired accountant a qualified_tax professional to prepare on behalf of decedent’s estate the united_states estate and generation-skipping_transfer_tax form form_706 it is represented that all of decedent’s gst tax exemption was available for allocation at his death form_706 was timely filed with extensions on date an election was made on schedule m of the form_706 to treat the property of the marital trust as qualified terminal interest property qtip under sec_2056 of the internal_revenue_code form_706 reflects that the marital trust was funded with a total of dollar_figureb in assets and the exemption trust was funded with a total of dollar_figurec in assets it is represented that in preparing the return accountant failed to allocate any of decedent’s gst tax exemption_amount accountant further failed to advise spouse how to fully utilize decedent’s gst tax exemption by severing the marital trust into a plr-107595-06 gst exempt marital trust and a gst nonexempt marital trust and by making a reverse_qtip_election under sec_2652 with respect to the assets of the gst exempt marital trust subsequently spouse retained law firm to provide personal estate_tax planning law firm discovered that the marital trust had not been divided into a gst exempt and gst nonexempt marital trust and discovered that a reverse_qtip_election under sec_2652 had not been made with respect to the assets of the severed gst exempt marital trust law firm also identified problems or concerns with regard to several provisions in the trust instrument as follows spouse represents that decedent and spouse intended that upon the death of the surviving_spouse each then living grandchild receive dollar_figurea out of the assets of the first spouse to die however as drafted article sec_5 subsection d of trust provides that upon the death of the surviving_spouse the trustee shall make a distribution of dollar_figurea out of the assets of the marital trust in trust to each then living grandchild and article section subsection d of trust incorporates by reference this provision with respect to the assets of the exemption trust the incorporation by reference suggests a second distribution of dollar_figurea is intended to a_trust for each grandchild living on the death of the surviving_spouse in an affidavit drafting attorney states that the terms of trust did not express the trustors’ intentions with regard to the amount of the distribution to the grandchildren’s trusts second spouse represents that it was the intention of decedent and spouse that if a grandchild were to die after a_trust was established for that grandchild but before that grandchild attained the age of that any assets remaining in that grandchild’s trust be distributed to that grandchild’s estate because article of trust is not expressly applicable to these trusts it is not clear whether any assets remaining in that trust are to be distributed to that grandchild’s estate as intended by spouse and decedent spouse trustee has brought an action in state court pursuant to state statute to sever the marital trust into the gst exempt marital trust and the gst nonexempt marital trust and pursuant to state statute to reform trust to resolve the above- described scrivener’s error and ambiguity it is represented that upon severance the gst exempt marital trust and the gst nonexempt marital trust will be governed in accordance with the provisions governing the marital trust as reformed it is further represented that in funding the exempt marital trust and the nonexempt marital trust the trustee may in the trustee’s discretion make the division and distribution in cash in_kind or partly in both pro_rata or non-pro rata provided that any non-pro rata division and distribution of the marital trust assets shall be fairly representative of the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding plr-107595-06 to remedy the aforementioned scrivener’s error spouse trustee is requesting that the court clarify article sec_5 and subsections d of the trust to provide that upon the death of the surviving_spouse the trustee shall make a single distribution of dollar_figurea to each trust established for each living grandchild the distributions to each of the trusts are to be made from the assets of the gst exempt marital trust the gst nonexempt marital trust and the exemption trust the distribution of dollar_figurea is to be made pro_rata from these trusts based upon the value of each trust’s assets on the date of death of the first spouse to die in addition spouse trustee is requesting that the court clarify that if a grandchild of the trustors’ dies before becoming entitled to receive distribution of his or her entire trust the trustees shall distribute any remaining assets of such trust to that grandchild’s estate state court has determined that dividing the marital trust will have no impact on the beneficiaries’ interests in the marital trust and will not impair the purpose of the marital trust state court has further determined that trustors intended i to make a single gift of dollar_figurea in trust to each grandchild living on the death of the surviving_spouse out of the assets of the first spouse to die and ii to provide for the distribution of the assets of a grandchild’s trust to the estate of that grandchild if the grandchild dies before receiving full distribution of his or her trust accordingly state court has granted spouse trustee’s petition to sever the marital trust and to reform trust as requested conditioned on receiving a favorable ruling on the income gift and generation-skipping_transfer_tax issues from the service you have requested the following rulings decedent’s estate is granted an extension of time under sec_301_9100-3 of the procedure and administration regulations to sever the marital trust into the gst exempt marital trust and the gst nonexempt marital trust pursuant to sec_26_2654-1 of the generation-skipping_transfer_tax regulations and to make a reverse_qtip_election under sec_2652 of the internal_revenue_code for the gst exempt marital trust the proposed construction and reformation of trust will not alter the inclusion_ratio of the exemption trust or the resulting gst exempt marital trust under sec_2642 the proposed severance of the marital trust and the proposed construction and reformation of the marital trust and the exemption trust will not result in a transfer subject_to gift_tax under sec_2501 the proposed severance of the marital trust and the proposed construction and reformation of the marital trust and the exemption trust will not result in a recognition of gain_or_loss from a sale_or_other_disposition of property under sec_61 ruling_request sec_1 and plr-107595-06 sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of such property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines the term qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 and that such an election once made shall be irrevocable sec_2044 provides in relevant part that the value of the gross_estate shall include the value of any property in which the decedent had a qualifying_income_interest_for_life and for which a deduction was allowed under sec_2056 sec_2044 provides that for purposes of chapter and chapter property includible in the gross_estate of the decedent under sec_2044 shall be treated as property passing from the decedent sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2601 imposes a tax on every gst under a of the tax_reform_act_of_1986 act the gst tax is generally applicable to gsts made after date however under b a of the act and sec_26_2601-1 plr-107595-06 of the generation-skipping_transfer_tax regulations the tax does not apply to any gst from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 defines the term applicable_rate with respect to any gst as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that generally the inclusion_ratio with respect to any property transferred in a gst is the excess of over the applicable_fraction with respect to a gst that is not a direct_skip sec_2642 provides that in general the applicable_fraction is a fraction the numerator of which is the amount of the gst_exemption under sec_2631 allocated to the trust and the denominator of which is the value of the property transferred to the trust sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 redesignated as sec_2632 by p l sec_561 provides that in general any portion of an individual's gst_exemption that has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property that is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death sec_26_2632-1 provides that a decedent's unused gst_exemption is automatically allocated on the due_date for filing the form_706 or form 706na to the extent not otherwise allocated by the decedent's executor on or before that date unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on plr-107595-06 the basis of the value of the property as finally determined for purposes of chapter chapter value first to direct skips treated as occurring at the transferor's death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the chapter value of the nonexempt_portion of the trust property to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust sec_2652 provides that for purposes of chapter the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides in pertinent part that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of subsection b thereof the estate of the decedent may elect to treat all of the property in such trust for gst purposes as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as a reverse_qtip_election and as provided in sec_26_2652-2 is made on the return on which the qtip_election was made sec_26_2652-2 provides in part that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_2642 provides that if a_trust is severed in a qualified_severance the trusts resulting from the severance shall be treated as separate trusts thereafter for gst purposes sec_2642 defines qualified_severance as the division of a single trust and the creation by any means available under the governing instrument or under local law of two or more trusts if i the single trust was divided on a fractional basis and ii the terms of the new trusts in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust sec_2642 provides that if a_trust has an inclusion_ratio of greater than zero and less than a severance is a qualified_severance only if the single trust is divided into two trusts one of which receives a fractional share of the total value of all trust assets equal to the applicable_fraction of the single trust immediately before the severance in this case the trust receiving the fractional share shall have an inclusion_ratio of zero and the other trust shall have an inclusion_ratio of plr-107595-06 sec_2642 provides that the term qualified_severance includes any other severance permitted under regulations prescribed by the secretary sec_2642 provides that a severance provided for in sec_2642 may be made at any time sec_26_2654-1 provides that the severance of a_trust that is included in the transferor's gross_estate into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust and b the severance occurs prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either the new trusts are severed on a fractional basis or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of sec_26_2654-1 if it were paid to an individual if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a non pro_rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding sec_26_2654-1 provides that if a court order severing the trust has not been issued at the time the federal estate_tax_return is filed the executor must indicate on a statement attached to the return that a proceeding has been commenced to sever the trust and describe the manner in which the trust is proposed to be severed a copy of the petition or other instrument used to commence the proceeding must also be attached to the return if the governing instrument of a_trust or local law authorizes the severance of the trust a severance pursuant to that authorization is treated as meeting the requirements of sec_26_2654-1 if the executor indicates on the federal estate_tax_return that separate trusts will be created or funded and clearly sets forth the manner in which the trust is to be severed and the separate trusts funded under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i plr-107595-06 sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides in pertinent part that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part except as provided in sec_301_9100-3 through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in pertinent part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax by reason of b a of the act will not cause the trust to lose its exempt status sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener’s error will not cause an exempt trust to be subject_to the provisions of chapter if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer sec_26_2601-1 example provides as follows in grantor established an irrevocable_trust for the benefit of grantor's children a and b and their plr-107595-06 issue the trust is to terminate on the death of the last to die of a and b at which time the principal is to be distributed to their issue however the provision governing the termination of the trust is ambiguous regarding whether the trust principal is to be distributed per stirpes only to the children of a and b or per capita among the children grandchildren and more remote issue of a and b in the trustee files a construction suit with the appropriate local court to resolve the ambiguity the court issues an order construing the instrument to provide for per capita distributions to the children grandchildren and more remote issue of a and b living at the time the trust terminates the court's construction resolves a bona_fide issue regarding the proper interpretation of the instrument and is consistent with applicable state law as it would be interpreted by the highest court of the state therefore the trust will not be subject_to the provisions of chapter state statute provides in relevant part that o n petition by a trustee or beneficiary the court for good cause shown may divide a_trust into two or more separate trusts if the court determines that dividing the trust will not defeat or substantially impair the accomplishment of the trust purposes or the interests of the beneficiaries state statute provides that a trustee or beneficiary may petition the court to determine questions of construction of a_trust instrument under applicable state law when construction of a_trust instrument is under consideration it is the court’s proper function to give effect to the intention of the settlor see cite to ascertain the settlor’s intent the state courts look to the trust instrument as a whole and the circumstances known to the settlor on execution cite quoting cite in addition the courts have accepted extrinsic evidence such as an attorney’s affidavit that demonstrates that there has been a mistake cite with respect to ruling_request it has been represented that all of decedent’s gst tax exemption was available for allocation at his death although no allocations of decedent’s gst_exemption were made on the estate_tax_return as filed pursuant to sec_2632 redesignated as sec_2632 by p l sec_561 dollar_figurec of decedent’s gst_exemption was automatically allocated to the exemption trust leaving dollar_figured of decedent’s gst_exemption unused as a result of the qtip_election made on the decedent's form_706 the property of the marital trust is includible in spouse's gross_estate pursuant to sec_2044 spouse accordingly will be considered the transferor of the marital trust’s assets for gst tax purposes therefore decedent's remaining gst_exemption may not be allocated to the assets of the marital trust however if the marital trust is severed into two trusts the gst exempt marital trust and the gst nonexempt marital trust as permitted by state statute and a reverse_qtip_election under sec_2652 is made with respect to the gst exempt marital trust decedent will be treated as the transferor of the gst exempt marital trust’s assets under the automatic allocation rules in sec_2632 redesignated as sec_2632 by p l sec_561 decedent’s remaining plr-107595-06 gst tax exemption of dollar_figured will be allocated to the gst exempt marital trust based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly the estate is granted days from the date of this letter to sever the marital trust into a gst exempt marital trust and a gst nonexempt marital trust and to file a supplemental form_706 making the reverse_qtip_election with respect to the gst exempt marital trust the form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form with respect to ruling_request sec_2 and spouse as the sole living trustor of trust and drafting attorney the drafter of trust have presented affidavits in support of the claim that trust as drafted contains certain scrivener’s errors and ambiguities state court has determined that trust as drafted does not comport with the intent of the trustors and has granted spouse trustee’s petition to reform the trust after examining the relevant trust instrument and representations of the parties we have determined that decedent and spouse intended to make a single gift of dollar_figurea in trust for each grandchild living on the death of the surviving_spouse out of the assets of the first spouse to die spouse trustee proposes to reform the trust to effectuate the intent of the trustors by providing for a single distribution of dollar_figurea in trust for each then living grandchild distributed pro_rata out of the assets of the gst exempt marital trust the gst nonexempt marital trust and the exemption trust we have additionally determined that decedent and spouse intended to provide for the distribution of the assets of a grandchild’s trust to the estate of that grandchild if the grandchild died before receiving full distribution of his or her trust spouse trustee proposes to reform article of trust to include such a provision therefore we conclude that the proposed reformation of trust resolves bona_fide issues regarding the proper understanding of the instrument and is consistent with applicable state law as it would be interpreted by the highest court of state we further conclude that reformation of trust as outlined above will clarify the interests of the trust beneficiaries rather than create new interests based on the facts presented and the representations made we conclude that the construction and reformation of trust as outlined above will not alter the inclusion_ratio of the exemption trust or the resulting gst exempt marital trust under sec_2642 and will not create a transfer of property that is subject_to federal gift_tax under sec_2501 ruling_request sec_61 provides that gross_income means all income from whatever source derived including gains derived from dealings in property plr-107595-06 sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange of property is a disposition under sec_1001 see sec_1_1001-1 in revrul_69_486 1969_2_cb_159 a non pro_rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to a make a non pro_rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non pro_rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries an exchange that required recognition of gain under sec_1001 the division and severance of the marital trust in the present case is distinguishable from the non pro_rata distribution in revrul_69_486 because the assets of the marital trust will be distributed on a fractional basis to the gst exempt marital trust and the gst nonexempt marital trust pursuant to state law each beneficiary will continue to have the same share of each asset of the gst exempt marital trust and the gst nonexempt marital trust after the severance as each had before the severance accordingly the severance of the marital trust will not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries in the present case spouse trustee represents that trust as drafted contains drafting errors and does not effectuate the original intent of trustors i to make a single gift of dollar_figurea in trust for each grandchild living on the death of the surviving_spouse out of the assets of the first spouse to die and ii to provide for the distribution of the assets of a grandchild’s trust to the estate of that grandchild if the grandchild dies before receiving full distribution of his or her trust spouse the sole surviving trustor and drafting attorney have presented affidavits in support of the reformation of trust the proposed reformation of trust is supported by state case law and is in accordance with state statute therefore we have determined that the proposed reformation of trust is a clarification of the trustors’ original intention the beneficiaries will not acquire different plr-107595-06 legal entitlements or exchange interests rather the proposed reformation is a clarification of the beneficiaries' original legal entitlements accordingly we conclude that the reformation of trust as outlined above will not constitute a taxable disposition for purposes of sec_1001 hence no gain_or_loss will be realized by trust or its beneficiaries under sec_61 or sec_1001 as a result of the reformation this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william p o'shea acting associate chief_counsel passthroughs special industries
